Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 are rejected under 35 U.S.C. 102(a1) as being anticipated by Grestenberger et al. (US 20170029609), cited by the examiner.

           The reference discloses a polypropylene composition with excellent paint adhesion (title) containing a heterophasic polypropylene composition which has a cold xylene soluble content of 21-35% (paragraph 61) and intrinsic viscosity thereof of 2.0-9.1 (paragraph 6). Note Table 1b for HECO1 having an XCS or 29% and IV thereof of 5.9 dl/g. Note talc filler in Table 2 blended with HECO1. Note paragraph 259 for automotive articles as in claim 21.



Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Posch et al. (US 20130317160), cited by the examiner.
           The reference discloses a heterophasic polypropylene composition containing inorganic filler (abstract). Note runs B and C in Table 2 for heterophasic “base resins” having intrinsic viscosity of 4.9 and 7.1 respectively as in either component A or B of claim 20 as well as xylene soluble fraction having xylene soluble contents of 31.8% and 30.7% respectively and thus having a ratio of intrinsic /cold xylene fraction of 4.9/31.8%=0.154 for run B of Table 2 and 7.1/30.7%=0.23 for run C of Table 2 as required by the last two lines of claim 20.Note that both XCS fraction in Table 2 have intrinsic viscosities above 3.0 and there is no other material in the composition which would reasonably yield a cold xylene soluble fraction and hence the intrinsic viscosity of the 2 polypropylene compositions B and C in Table 2 would have CXS inherent viscosities above 3.0.Note Table 3 for blends with 10% talc filler and 5-6% Engage 8150 a known ethylene alpha olefin copolymer. Note paragraph 10 for painting. Note paragraphs 3 and 13 for use as automotive parts as in claim 21. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.


           Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lummerstorfer et al. (US 20180319967), cited above in view of Sonnenschein et al. (US 20040259990), cited by the examiner.
           Table 1 and 2 of the primary reference discloses composition “IE3” containing 36-37% each of the heterophasic polypropylenes “HECO1” and “HECO2” reading on applicants “A” components and having the cold xylene soluble content and intrinsic viscosity required by claim 20 and containing 15 and 16% “EOE 1”, ENGAGE HM 7487, an ethylene butene copolymer having an MFR of 0.31 reading on applicants “D” component (see the footnote to Table 2) and not reasonably having a cold xylene soluble fraction and note also the presence of 5 parts of filler in each composition. Note also similar examples IE1, IE2 and IE4 also reading on the composition of claim 20. Note use as automotive parts in paragraph 3.
           Lummerstorfer does not disclose painting their materials and aside from this requires selecting from the various disclosures of the reference to arrive at applicants invention. However, the secondary reference at paragraph 3 discloses that to be aesthetically acceptable polypropylene automobile parts must be painted to match the paint on the rest of the automobile. Hence it would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to paint the automotive parts of the primary reference in order to improve them aesthetically absent any showing of surprising or unexpected results. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to .
Applicant's arguments filed 7-21-21 have been fully considered but they are not persuasive. The only claims which stand rejected are claims 20 and 21 which do not contain all of the limitations of former claim 23 and this Office action is therefore properly made FINAL.
Applicants argue that the claims require two heterophasic compositions. However, this argument is incorrect regarding claims 20 and 21. Lummerstorfer does not require “B” as “B” is only an alternative to “A”.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
JCM
8-2-21

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765